Citation Nr: 1515047	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left shoulder degenerative joint disease.

2. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right knee.

3. Entitlement to an initial rating in excess of 20 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007, May 2008, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his September 2010 VA Form 9, the Veteran indicated he wanted to appear at a hearing before a Veterans Law Judge via videoconference. In February 2015, he was notified that his hearing was scheduled for the following month, but the letter was returned to VA with no known forwarding address. The Veteran's VA Form 9 listed a new address from his previous address of record. But the hearing notification was sent to a different address provided by the Veteran's congressman, which does not appear to have been verified as the correct address.

In addition, the Board's Hearing Branch has indicated the Veteran withdrew his hearing request, but there is no evidence in the claims file that this occurred. Thus, there is nothing in the record to indicate the Veteran has been properly notified of his scheduled hearing date and time, or has withdrawn his request for a Board videoconference hearing. See 38 C.F.R. § 20.704(b), (e) (2014). Since the Agency of Original Jurisdiction (AOJ) schedules videoconference hearings, a remand of this matter is warranted.


REMAND

The case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference. The AOJ should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and should associate a copy of such notice with the claims file. (An attempt should be made to verify the Veteran's current address. See September 2010 VA Form 9 and May 2010 Congressman Consent Form). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




